DETAILED ACTION
1.	This Office Action is in response to the Applicant’s Amendment filed 06/10/21.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/10/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-3 and 5-10 under 35 U.S.C. 103 as being unpatentable over Eom et al. (WO 2014/142467 A1) as set forth in the Non-Final Rejection filed 03/10/21 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office as relied upon the Machine Translation of priority document KR 10-2014-0111719 as the English equivalent of WIPO publication WO 2014/142467 A1 (herein referred to as “Eom et al”).

Allowable Subject Matter
6.	Claims 1-10 are allowed.


    PNG
    media_image1.png
    180
    412
    media_image1.png
    Greyscale

([9]) where rings A and B = C6-30 aromatic ring ([0043]); examples of aromatic rings include benzene and naphthalene ([0046]).  An embodiment is disclosed:

    PNG
    media_image2.png
    176
    148
    media_image2.png
    Greyscale

(page 13).  However, it is the position of the Office that neither Eom et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the condensed heterocyclic group of Formula 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786